ORDER

PER CURIAM.
AND NOW, this 27th day of December, 2012, the Petition for Allowance of Appeal is GRANTED. The issue is:
*754Given the [petitioners] do not explicitly waive the protections of 50 P.S. § 7111, given the [petitioners’] Amended Complaint does not allege injuries to mental health, given the [respondents] raise the question of mental health and seek the [petitioner’s] pre-collision mental health records, and given the [respondents’] claim of mental health relies exclusively on the conclusions of a third party, did the [petitioners] put mental health at issue and impliedly waive the protections of 50 P.S. § 7111 though the act of filing the within lawsuit?